Citation Nr: 1505932	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  09-27 982A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a right hip disability as secondary to service-connected left knee disability.

3.  Entitlement to service connection for a left hip disability as secondary to service-connected left knee disability.

4.  Entitlement to service connection for bilateral peripheral neuropathy as secondary to service-connected left knee disability.

5.  Entitlement to service connection for bilateral restless leg syndrome as secondary to service-connected left knee disability.

6.  Entitlement to an evaluation in excess of 30 percent for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1971.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) regional office in St. Petersburg, Florida (RO).  In March 2012, the Board dismissed the issue of entitlement to service connection for a right foot disability, to include as secondary to a service-connected left knee disability, and remanded the issues of entitlement to service connection for a right knee disability, a right hip disability, and a left hip disability, to include as secondary to service-connected left knee disability, to the AMC/RO for an orthopedic examination and nexus opinion, which was conducted in July 2012.

Consequently, there has been substantial compliance with the March 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

The Veteran and his wife testified at a personal hearing conducted by the undersigned Veterans Law Judge sitting at the RO in December 2011, and a copy of the hearing transcript is of record.

The issues of entitlement to service connection for bilateral peripheral neuropathy as secondary to service-connected left knee disability, entitlement to service connection for bilateral restless leg syndrome as secondary to service-connected left knee disability, and entitlement to an evaluation in excess of 30 percent for service-connected left knee disability are REMANDED to the AMC/RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's degenerative arthritis of the right knee is causally related to his service-connected left knee disability.

1.  The evidence is at least in equipoise as to whether the Veteran's degenerative arthritis of the right hip is causally related to his service-connected left knee disability.

1.  The evidence is at least in equipoise as to whether the Veteran's degenerative arthritis of the left hip is causally related to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for degenerative arthritis of the right knee due to service-connected left knee disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2014).  

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for degenerative arthritis of the right hip due to service-connected left knee disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2014).  

3.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for degenerative arthritis of the left hip due to service-connected left knee disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for disability of the right knee, right hip, and left hip as secondary to his service-connected left knee disability, which was granted service connection by rating decision in February 2008 and assigned a 20 percent rating effective October 12, 2004; the disability is currently assigned a 30 percent rating.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The initial medical evidence of a right knee or a hip disability is a November 2002 X-ray report from Kissimmee Outpatient Center, which contains a diagnosis of mild osteoarthritis of the right knee.

According to January 2003 medical records from Drew Medical, an MRI showed findings consistent with a tear of the posterior horn of the medial meniscus.  February 2003 reports from Kissimmee Surgery Center reveal that the Veteran underwent a partial right medial meniscectomy and a limited chondroplasty of the medial compartment of the right knee.
The diagnosis on VA evaluation of the Veteran in September 2008 was right knee meniscus tear, status post partial meniscectomy.  The examiner opined that the disability was not caused by or the result of the Veteran's left knee disability because the medial meniscus tear was independent of the left knee condition.

The Veteran had a left knee arthroplasty in November 2008 due to severe degenerative arthritis.

According to a January 2009 statement from T. F. Winters, Jr., M.D., who is Board certified in the field of orthopedic surgery, had treated the Veteran for left knee disability since the 1990's and was involved in the November 2008 surgery, the Veteran's left knee problems would have most certainly contributed to problems with his right knee.

An April 2009 private medical note reveals that the Veteran's left knee replacement surgery has caused some pain in his right knee and hip.  

The Veteran complained on VA evaluation in October 2009 of hip pain since the left knee surgery in 2008.  The diagnoses were degenerative joint disease of the left hip and normal right hip.  The examiner concluded that the left hip arthritis was less likely as not caused by or the result of the Veteran's left knee condition because it was more likely due to the natural progression of osteoarthritis.

The Veteran and his wife testified in support of his claims at a travel board hearing in December 2011.

According to a January 2012 statement from Dr. Winters, after reviewing the Veteran's medical records, it was his professional medical opinion that it is at least as likely as not that the Veteran's right knee, right hip, and left hip disabilities are causally related to his service-connected left knee disability because the altered or abnormal gait due to favoring his right knee has, over the years, placed an undue burden on areas other than the left knee, this causing the other joints to wear excessively and/or deteriorate at an accelerated rate.

The diagnoses on VA evaluation in July 2012 were degenerative joint disease of the right knee and degenerative joint disease of the hips.  After review of the evidence and examination of the Veteran, the examiner concluded that the Veteran's degenerative joint disease was less likely than not related to service or to service-connected left knee disability because "[l]eft knee disabilities do not cause degenerative joint disease of the hips and the opposite knee."

It was reported on VA orthopedic evaluation in April 2013 that X-rays of both knees showed arthritis.

There is medical evidence both for and against the service connection claims on appeal.  Although there is a September 2008 VA opinion against the claim for right knee disability, this opinion addresses a prior meniscus tear and does not address the Veteran's right knee arthritis.  The October 2010 VA opinion on the hips does not find a left hip disability, which was subsequently diagnosed, and provides a rationale for denying the right hip with very little discussion.  The July 2012 VA opinion does not adequately address the private medical evidence in favor of the claim, as requested by the Board.  Although Dr. Winter's statements in support of the claims are somewhat general, including that he does not provide specific diagnoses for the right knee and hips, he is a board certified orthopedic surgeon who has treated the Veteran's knee problems for a number of years.  

Based on the above evidence, the Board finds the evidence at least in equipoise as to whether the Veteran's current degenerative arthritis of the right knee, right hip, and left hip is causally related to his service-connected left knee disability.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for degenerative arthritis of the right knee, right hip, and left hip, as secondary to service-connected left knee disability, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because all of the issues decided on appeal are being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for arthritis of the right knee is granted.

Entitlement to service connection for arthritis of the right hip is granted.

Entitlement to service connection for arthritis of the left hip is granted.


REMAND

A rating decision dated in May 2013 denied entitlement to service connection for bilateral peripheral neuropathy as secondary to service-connected left knee disability, entitlement to service connection for bilateral restless leg syndrome as secondary to service-connected left knee disability, and entitlement to an evaluation in excess of 30 percent for service-connected left knee disability.  The Veteran filed a timely notice of disagreement in July 2013 to the denial of these issues.  However, no statement of the case has been promulgated on these issues.  Consequently, the Board is obligated to remand these issues to the RO for the issuance of a statement of the case and notification of the Veteran's appellate rights.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

The AMC/RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to service connection for bilateral peripheral neuropathy as secondary to service-connected left knee disability, entitlement to service connection for bilateral restless leg syndrome as secondary to service-connected left knee disability, and entitlement to an evaluation in excess of 30 percent for service-connected left knee disability.  The Veteran is reminded that to vest the Board with jurisdiction over any of the issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to any of these issues, and the issue continues to be denied, the case must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


